Exhibit 23.1 Independent Registered Public Accounting Firm’s Consent We consent to the incorporation by reference in this Registration Statement of Viking Therapeutics, Inc. on Form S-1 of our report dated March 8, 2016, which includes an explanatory paragraph as to the Company’s ability to continue as going concern, with respect to our audits of the financial statementsof Viking Therapeutics, Inc. as of December 31, 2015 and 2014 and for the years then ended appearing in the Annual Report on Form 10-K of Viking Therapeutics, Inc. for the year ended December 31, 2015. We also consent to the reference to our firm under the heading “Experts” in this Registration Statement. /s/ Marcum llp Marcum llp
